DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7, filed 04/19/2021, with respect to specification objections and claim objections have been fully considered and are persuasive.  The objections of the specification and claims have been withdrawn. 
Applicant’s arguments, see page 8, filed 04/19/2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 2, 5, and 7 have been withdrawn. 
Applicant’s arguments, see page 8, filed 04/19/2021, with respect to non-statutory double patenting have been fully considered and are persuasive.  The non-statutory double patenting rejection of claims 1-5 and 9 has been withdrawn.  The new claim amendment of claim 1 eliminates the need for a double patenting rejection.
Applicant's arguments, see pages 8-11, filed 04/19/2021, with respect to 35 U.S.C 102 and 103 rejections have been fully considered but they are not persuasive.  The Applicant argues that Russel (U.S. Patent No. 6,290,713) fails to teach or suggest a phototherapy device or method in which a clothing item comprises illuminators mounted on a PCB and secured to a fabric layer, with a temperature sensor mounted on a finger extending from the PCB through the fabric layer.  The examiner disagrees.  A “finger” is interpreted as a broad structure of which the temperature sensor is e.g. temperature sensors) may be provided in and around the light-generating sources, or on the contact surface, to monitor the temperature of the illuminator and provide feedback to the controller” (Column 9, lines 46-51).  Thus, the temperature sensor would have necessarily been mounted on a “finger” in order to provide connection between the PCB and the thermocouple/temperature sensor.  With the temperature sensor being on the contact surface, the “finger” would have to extend from the PCB through the fabric layer.  Please see the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Russel (U.S. Patent No. 6,290,713).
Regarding claim 1, Russel teaches a phototherapy device (Column 1, lines 5-10), comprising: (Figures 2, 8, and 9,  elements 30, 100, and 120) illuminators secured to a clothing item and arranged to illuminate at least a portion of a patient wearing the clothing item (Column 12, lines 27-29; Column 7, lines 33-44; Column 11, lines 1-4), the illuminators including light emitting diodes (LEDs) mounted on at least one flexible printed circuit board (PCB) (Column 9, lines 11-39); a temperature sensor secured to the clothing item and positioned to measure a temperature proximate to the patient wearing the clothing item (Column 15, lines 13-24; Column 9, lines 46-51); and a control circuit connected to receive the temperature from the temperature sensor and operative to turn off the illuminators responsive to the temperature exceeding a maximum permitted temperature (Column 15, lines 13-32); wherein (Figure 8, elements 100, 104 – light generating sources, 110 – thermal insulating layer, 112 – outer covering, i.e. fabric layer closer to skin, and 118 – back covering, i.e. other fabric layer) the clothing item comprises a fabric layer (Column 14, lines 1-30), (Figure 8, elements 100, 104, 110, 112, and 118) the illuminators being secured to the fabric layer (Column 14, lines 1-30), and wherein the temperature sensor is mounted on a finger extending from the flexible PCB through at least the fabric layer (Column 14, line 61 – Column 15, line 24; Column 9, lines 46-51 - “thermocouples (e.g. temperature sensors) may be provided in and around the light-generating sources, or on the contact surface, to monitor the temperature of the illuminator and provide feedback to the controller”; Thus, the temperature sensor would have necessarily been mounted on a “finger” in order to provide connection between the PCB and the thermocouple/temperature sensor.  With the temperature sensor being on the contact surface, the “finger” would have to extend from the PCB through the fabric layer.  A “finger” is interpreted as a broad structure of which the temperature sensor is mounted upon.).

Regarding claim 2, Russel teaches the device of claim 1 (Column 1, lines 5-10), wherein the temperature sensor is disposed on the PCB (Column 15, lines 13-24).

Regarding claim 3, Russel teaches the device of claim 1 (Column 1, lines 5-10), wherein the control circuit is further operative to turn on the illuminators responsive to the temperature being below a threshold temperature that is lower than the maximum permitted temperature (Column 15, lines 21-32; Column 9, lines 39-53 –controller can control light intensity of illuminator and only shuts off if above a threshold).

Regarding claim 4, Russel teaches the device of claim 1 (Column 1, lines 5-10), (Figure 3 and 3A, elements 48 and 49) wherein the control circuit is not secured to the clothing item (Column 11, lines 46-64) and the phototherapy device further includes: (Figure 3 and 3A, elements 46 – cable, i.e. connector, 48, and 49) a connector for connecting the control circuit with the clothing item 

Regarding claim 6, Russel teaches the device of claim 1 (Column 1, lines 5-10), wherein the maximum permitted temperature is 43 °C or lower (Column 15, lines 24-32 – (110° F ≈ 43° C) – Please see MPEP 2144.05 (I)).

Regarding claim 7, Russel teaches the device of claim 1 (Column 1, lines 5-10), (Figure 8, elements 100, 104 – light generating sources, 110 – thermal insulating layer, 112 – outer covering, i.e. fabric layer closer to skin, and 118 – back covering, i.e. other fabric layer) wherein the clothing item further comprises an insulating layer disposed between the fabric layer and the patient wearing the clothing item (Column 14, lines 1-30).

Regarding claim 9, Russel teaches the device of claim 1 (Column 1, lines 5-10) wherein the clothing item is a blanket or garment (Column 12, lines 27-29).

Regarding claim 10, Russel teaches a method of delivering phototherapy (Column 1, lines 5-10), the method comprising: (Figures 2, 8, and 9, elements 30, 100, and 120) with illuminators secured to an infant blanket or garment, illuminating at least a portion of an infant wearing the infant blanket or garment light generating sources, 110 – thermal insulating layer, 112 – outer covering, i.e. fabric layer closer to skin, and 118 – back covering, i.e. other fabric layer) the clothing item comprises a fabric layer (Column 14, lines 1-30), (Figure 8, elements 100, 104, 110, 112, and 118) the illuminators being secured to the fabric layer (Column 14, lines 1-30), and wherein the temperature sensor is mounted on a finger extending from the flexible PCB through at least the fabric layer (Column 14, line 61 – Column 15, line 24; Column 9, lines 46-51 - “thermocouples (e.g. temperature sensors) may be provided in and around the light-generating sources, or on the contact surface, to monitor the temperature of the illuminator and provide feedback to the controller”; Thus, the temperature sensor would have necessarily been mounted on a “finger” in order to provide connection between the PCB and the thermocouple/temperature sensor.  With the temperature sensor being on the contact surface, the “finger” would have to extend from the PCB through the fabric layer.  A “finger” is interpreted as a broad structure of which the temperature sensor is mounted upon.).

Regarding claim 11, Russel teaches the method of claim 10 (Column 1, lines 5-10), further including: securing the temperature sensor on the PCB (Column 15, lines 13-24).

Regarding claim 12, Russel teaches the method of claim 10 (Column 1, lines 5-10), further including: with the control circuit, turning on the illuminators responsive to the temperature being below a threshold temperature that is lower than the maximum permitted temperature (Column 15, lines 21-32; Column 9, lines 39-53 – controller can control light intensity of illuminator and only shuts off if above a threshold).

Regarding claim 13, Russel teaches the method of claim 10 (Column 1, lines 5-10), (Figure 3 and 3A, elements 48 and 49) wherein the control circuit is not secured to the infant blanket or garment (Column 11, lines 46-64) and the method further includes: (Figure 3 and 3A, elements 46 – cable, i.e. connector, 48, and 49) with a connector connecting the control circuit with the infant blanket or garment, delivering electrical power to the at least one flexible PCB of the illuminators (Column 11, lines 46-64); (Figure 3 and 3A, elements 46, 48, and 49) and with the connector, receiving the temperature from the temperature sensor (Column 11, lines 46-64; Column 15, lines 17-24).

Regarding claim 15, Russel teaches the method of claim 10 (Column 1, lines 5-10), further including: (Figure 8, elements 100, 104 – light generating sources, 110 – thermal insulating layer, 112 – outer covering, i.e. fabric layer closer to skin, and 118 – back covering, i.e. other fabric layer) an insulating layer of the infant blanket or garment (Column 14, lines 1-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russel (U.S Patent No. 6,290,713) in view of Hammond, et al. (U.S PGPUB No. 2010/0179469).
Regarding claim 5, Russel teaches the device of claim 3 (Column 1, lines 5-10), and the control circuit is operative to turn off the illuminators responsive to the temperature measured by either one or both of the NTC devices exceeding the maximum permitted temperature (Column 15, lines 21-32; Column 9, lines 39-53).  Russel does not teach the limitation of instant claim 5, that is wherein the temperature sensor includes at least two negative temperature coefficient (NTC) devices configured to measure the temperature of the patient.
Hammond teaches a phototherapy device that comprises organic light emitting diodes and may be capable for the treatment of neonatal jaundice (paragraph [0007]).  Hammond also teaches (Figure 5, element 500) wherein the phototherapy device can be integrated into a garment in order to provide comfort to the patient (paragraph [0087]).  Hammond further teaches that multiple temperature sensors can be incorporated into the garment and can be positioned such that they are in contact with multiple areas of the patient’s skin (paragraph [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Russel .

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Russel (U.S Patent No. 6,290,713).  Hoffer, et al. (U.S PGPub No. 2011/0301673) is relied upon as evidence.
Regarding claims 21 and 23, Russel teaches the phototherapy device of claim 1 and the method of claim 10, as stated hereinabove.  As previously stated, the temperature sensor would have necessarily been mounted on a “finger” in order to provide connection between the PCB and the thermocouple/temperature sensor, as the temperature sensor is capable of being provided on the contact surface (see Column 9, lines 46-51 of Russel).  Russel does not explicitly teach the limitation of instant claims 21 and 23, that is wherein the finger comprises a resilient material configured such that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the finger, which extends from the flexible PCB through the fabric layer, would be made of a resilient material.  The use of resilient materials is well known in the art.  A resilient material for the finger would allow the temperature sensor to be placed against the skin without presenting a pressure or skin puncture hazard.  One of ordinary skill in the art would have desired such a feature as this device would primarily be used on infants, whose comfort is typically a main priority.  One of ordinary skill in the art would have also prioritized comfortability as this is a typical feature that is considered for phototherapy garments, as evidenced by Hoffer.  Hoffer teaches the use of flexible and resilient materials that provide a comfortable feel for the user’s skin in a phototherapy system that is capable of treating jaundice (see paragraphs [0003] and [0016]).  The feature of using a resilient material would also be desired for such a phototherapy device in order for the device to be reusable.  Phototherapy treatment is not necessarily a one-time treatment, so the use of a resilient material would be desired so that the device could present consistently at the time of each treatment time.  Therefore, claims 21 and 23 are unpatentable over Russel.

Regarding claims 22 and 24, Russel renders the phototherapy device of claim 21 and the method of claim 23 obvious, as stated hereinabove.  As previously stated, the temperature sensor would have necessarily been mounted on a “finger” in order to provide connection between the PCB and the thermocouple/temperature sensor, as the see Column 9, lines 46-51 of Russel).  The device in Russel also would have necessarily comprised the feature of the fabric layer comprising an aperture configured to accommodate the finger therethrough.  Since the temperature sensor is capable of being provided on the contact surface, the finger that it must be mounted on would extend through the fabric in order to maintain connection between the temperature sensor and the PCB (see Figures 8 and 9 of Russel.  The circuit components providing power to the illuminators is located between the outer covering and back covering (elements 112 and 118, e.g. fabric layers).  The temperature sensor is provided power from the same circuit components and would have to be mounted on a finger, which crosses through the fabric layer closes the skin, in order to be provided at the contact surface.).  Therefore, claims 22 and 24 are unpatentable over Russel.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792